DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 06/10/2019. Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: b) digital signatures…created or uploaded… and recorded…, d) the computer generates, issues and records crypto tokens…e) “the computer releases crypto tokens.” Examiner considers the lack of consistency in the verb tense to be typographical in nature. Appropriate correction is required and appreciated. Examiner further notes as a reminder that only explicitly recited (e.g., present continuous) actions in a claim are given patentable weight generally denoted by the use of the ‘ing’ ending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “in response to the on-chain self-executing smart contract receiving data confirming performance of the on-chain self-executing smart contract, the computer releases crypto tokens to one or more of the parties.”
	Examiner considers that one of ordinary skill in the art would be unclear as to under what device is receiving data confirming performance of the ‘performance of the on-chain self-executing smart contract’ to cause “the computer to release crypto-tokens to one or more of the parties” and what device is executing the response to release crypto tokens. Software itself is not capable of performing the recited functions as software merely comprises instructions. The lack of clarity in the claim causes the claim to become indefinite.
	Furthermore, the claim recites, in part, “the method comprising the steps of” in the preamble followed by 5 enumerated clauses in the body of the claim. As such, one of ordinary skill in the art would appreciate that the clauses are steps. The second and the third clauses, however, recite “b)    digital signatures by parties to the off chain contract created or uploaded via the network into the computer, the digital signatures recorded as part of the on-chain self executing smart contract; c)    payment terms of the off chain contract are extracted by the computer with the payment terms then added as conditions to the on-chain self executing smart contract computer program”. Here, the scope of the claim is unclear as one of ordinary skill would not be able to ascertain what are the positively step(s) in the recited clauses. 
	Claim 2 recites “The method of claim 1 further including the step of: a) the on-chain self executing smart contract comprising an exchange rate... and the step of the on-chain self executing smart contract offering an option…” Applicant recites “the step of: a) the on-chain self executing smart contract comprising an exchange rate….and the step of the on-chain self executing smart contract offering an option.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is the recited step in this limitation. Cleary the applicant indents for a step to be performed but there is 
	Claim 10 recites “d) a release of crypto tokens to one or more of the parties in response to the on-chain self executing smart contract receiving data confirming performance of the on-chain self executing smart contract”. 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is the recited structure in the step that ‘releases.’ It is unclear as to what constitute the structural limitations in the System claim and the lack of ascribed structure causes the claim to become indefinite.
	Furthermore, the examiner finds that the claim is directed to a system. The claim, however, recites that the system comprises a) an off chain contract, b) an on-chain self executing smart contract, c) crypto tokens, and d) a release. The claim is rejected as a) an off chain contract (non-functional descriptive material), b) an on-chain self executing smart contract (executable instructions), c) crypto tokens (currency), and d) a release (an act) do not commensurate in scope of system.
	The dependent claims are rejected as they depend on claim(s) above.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-9 are directed to a Method and claims 10-15 are directed to a System. Therefore, claims 1-9 are directed to a statutory category of invention under Step 1. However, claims 10-15 Step 1.

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: 
	A method of contract formation, electronic payment, and contract performance using an on-chain self-executing smart contract, the on-chain self-executing smart contract defined and created upon an electronic block-chain (distributed ledger) system, 
	the method comprising the steps of: 
	a) a network and computer creating an off chain contract by either network-based digital document assembly or file upload through the network to the computer; 
	b) digital signatures by parties to the off chain contract created or uploaded via the network into the computer, 
	the digital signatures recorded as part of the on-chain self-executing smart contract; 
	c) payment terms of the off chain contract are extracted by the computer with the payment terms then added as conditions to the on-chain self-executing smart contract computer program; 
	d) the computer generates, issues and records crypto tokens (currency) after receiving consideration from the parties; and 
	e) in response to the on-chain self-executing smart contract receiving data confirming performance of the on-chain self-executing smart contract, 
	the computer releases crypto tokens (currency) to one or more of the parties.	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of writing a contract with at least one other party that includes signatures and verified by a plurality of receivers in a distributed ledger system. When the constraints of the contract are fulfilled (i.e. consideration received), the compensation (crypto tokens) is sent to the receiving party or parties. 
	Alessandro Palombo (US20190318349) states that smart contracts are merely: “… contracts recorded as programs in a distributed ledger implemented by an electronic network.”
	Ramy Khalil (US20190139037) further states: “Whether for monetary purposes or smart contracts, blockchain provides a secure, accessible digital version for all parties involved in the chain and automates many of the previously manual tasks.”
	Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the ‘generating, extracting, confirming, releasing, receiving, storing, and issuing’ aspects of certain methods of organizing human activity.
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. blockchain, network, computer, on-chain self-executing 
Nothing in the specification shows that what is described in claim 1 (Method) or claim 110 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
Independent claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the ‘generating, extracting, confirming, releasing, receiving, storing, and issuing’ steps amounts to no more than mere instructions to apply the exception using a generic 

Dependent claim analysis:
Dependent claims 2 and 11 further recite “the on-chain self executing smart contract comprising an exchange rate for the crypto tokens as compared to a fiat currency and the step of the on-chain self executing smart contract offering an option to a party to either re-sell (put) crypto tokens to a system operator at the original exchange rate or sell crypto- tokens in third party transactions at market exchange rates.” This limitation merely describes the contents of the data and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 11 are patent ineligible.
Dependent claim 3 further recites “the step of using non-floating exchange rate crypto tokens” This limitation merely describes the content of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claims 4 and 12 further recite “the step of the computer accepting data pertaining to a dispute between the parties and the step of the computer issuing a judgment to the dispute by use of predefined rules and machine logic.” This limitation merely describes the contents of the data and contingencies which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new 
Dependent claim 5 further recites “using specialized tokens to memorialize terms of the on-chain self executing smart contract.” This limitation merely describes the contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.
Dependent claim 6 further recites “the step of extracting of contract terms from the off chain contract to create tokens upon the self executing on-chain smart contract with the tokens memorializing the terms of the off chain contract.” This limitation merely describes the extracting contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites “further including the step of creating unique hash codes as a means of memorializing contract terms of the off chain contract.” This limitation merely describes the contents of the data and that encryption is used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claims 8 and 14 further recite “further including the step of using tokens of a tangible and static electronic form.” This limitation merely describes the contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims 
Dependent claim 9 further recites “the step of using static hash codes in place of tokens.” This limitation merely describes the contents of the data and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
Dependent claim 13 further recites “the crypto tokens are based upon a single fiat currency in both purchase and redemption by one or more of the parties.” This limitation merely describes the contents of the data and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.
Dependent claim 15 further recites “the contract terms are memorialized by tokens of a tangible and static form and the tokens reside upon a block-chain.” This limitation merely describes the contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-15 are patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Tran et al, (US 20170232300) “Tran”
In regards to claim 1, Tran teaches: A method of contract formation, electronic payment, and contract performance using an on-chain self executing smart contract, the on-chain self executing smart contract defined and created upon an electronic block-chain system, the method comprising the steps of:  ([0033] The device can negotiate and enforce agreements with others blockchain smart contracts)
	a) a network and computer creating an off chain contract by either network-based digital document assembly or file upload through the network to the computer; (Fig. 13A, Items 4, 6, and 8, [0122] The present system provides smart contract management with modules that automates the entire lifecycle of a legally enforceable smart contract by providing tools to author the contract so that it is both judge/arbitrator/lawyer 
	b) digital signatures by parties to the off chain contract created or [uploaded] via the network into the computer, the digital signatures recorded as part of the on-chain  self executing smart contract; (Fig. 13G, [0276] In one embodiment, the transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a patient ID 328 and personally identifiable information such as Social Security 326), past medical institution relationship information 331 (if any), and optional other information 310. The transaction 323 is digitally signed by the patient who is the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes).
	c) payment terms of the off chain contract are extracted by the computer with the payment terms then added as conditions to the on-chain self executing smart contract computer program; (Fig. 13A, [0122] The present system provides smart contract management with modules that automates the entire lifecycle of a legally enforceable smart contract by providing tools to author the contract so that it is both judge/arbitrator /lawyer readable and machine readable, and ensuring that all contractual obligations are met by integrating with appropriate execution systems, including traditional court system, arbitration system, or on-line enforcement system. Different from the blockchain/bitcoin contract system where payment is made in advance and released when the conditions are electronically determined to be satisfied, this embodiment creates smart contracts that are verifiable, trustworthy, yet does not require advance payments that restrict the applicability of smart contracts). Examiner considers that at step 4, the terms of the contract being rendered (extracted) to include the terms of the contract, reads to the above limitation.
 the computer generates, issues and records crypto tokens after receiving consideration from the parties; and ([0119] The IoT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement).
	e) in response to the on-chain self executing smart contract receiving data confirming performance of the on-chain self executing smart contract, the computer releases crypto tokens to one or more of the parties (Fig. 13D, Items 32 and 34, [0145] In (32) the blockchain or shared ledger is analyzed to determine if key data was used and if contractual terms are satisfied according to contract law expert system and if so mark the satisfaction of the contract terms. In (34) the seller/provider is paid based on smart contract and service or item is then made available to the buyer. [0147] FIG. 13F shows a block diagram (200) that illustrates a method of validating completion of the term of the smart contract, using the system of FIG. 13D…The store of value (132) has a balance of digital currency. The financial system (130) of FIG. 13 is a system for digital currency in the form of a blockchain. In this embodiment, the store of value (132) is a blockchain address. Cryptocurrencies allow digital currency to be transferred between blockchain addresses without an intermediate financial institution or central authority).
Examiner notes that the phrase “a method of contract formation, electronic payment, and contract performance using an on-chain self executing smart contract, the on-chain self executing smart contract defined and created upon an electronic block-chain system” is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or 
In regards to claim 10, system claim 10 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Tran teaches: The method of claim 1 further including the step of: 
	a) the on-chain self executing smart contract comprising an exchange rate for the crypto tokens as compared to a fiat currency and ([0198] A Blockchain token wallet or transaction can house a single security, as described above, or multiple denominations of the same security. Blockchain tokens are exchangeable for, e.g., other Blockchain tokens and/or other cryptographic currencies. [0199] The system generates and/or modifies a cryptographic currency wallet for enabling a shareholder to use a wallet as his security and cash account.
	the step of the on-chain self executing smart contract offering an option (option contract) to a party to either re-sell (put) crypto tokens to a system operator at the original exchange rate or sell crypto-tokens in third party transactions at market exchange rates [0199] The system generates and/or modifies a cryptographic currency wallet for enabling a shareholder to use a wallet as his security and cash account. The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), Furthermore, many different assets classes may be coded to fit the criteria of the smart contract and will be allowed as collateral to lend against. Such assets may include, but is not limited to, private equities, bonds, commodities and stocks. In one or more examples, multiple assets can be locked and used as collateral in a smart contract as an indexed loan. [0126] In another example, the lending platform may forge a foreign exchange market partnership that allows for global borrowing and lending parties to trade and receive the currency of their local economy. 

Regarding claim 3, Tran teaches: The method of claim 1 further including 
	the step of using non-floating exchange rate crypto tokens ([0199] The wallet stores Blockchain tokens regardless of their stock ID, position, or quantity. In some embodiments, the wallet can substitute fungible currencies. For example, 100 individual Blockchain tokens of pennies can be internally exchanged by the described technology for a single dollar Blockchain token). 

Regarding claim 4, Tran teaches: The method of claim 1 further including
	the step of the computer accepting data pertaining to a dispute between the parties and the step of the computer issuing a judgment to the dispute by use of predefined rules and machine logic ([0199] The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), and providing other technology such as generating and maintaining cryptographic keys, generating local and network messages, generating market orders, updating ledgers, performing currency conversion, and providing shareholder management functions such as voting and allowing access to secured corporate information for corporate management transparency (real-time balance sheet and income statement and any required regulatory disclosures such as insider trading or lawsuits).
 	In regards to claim 12, system claim 12 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Tran teaches: The method of claim 1 further including 
the step of using specialized tokens (e.g. smart key) to memorialize terms of the on-chain self executing smart contract ([0716] Smart keys can be used to facilitate access to the permitted party. The ledger stores and allows the exchange of these smart keys once the contract is verified. The decentralized ledger also becomes a system for recording and managing property rights as well as enabling the smart contracts to be duplicated if records or the smart key is lost).

Regarding claim 6, Tran teaches: The method of claim 1 further including 
	the step of extracting of contract terms (e.g. user input) from the off chain contract (e.g. Word document) to create tokens upon the self executing on-chain smart contract with the tokens memorializing the terms (e.g. unique blockchain number) of the off chain contract ([0123] In other embodiments, the user interface is rendered as an Excel worksheet, Word document, or other application compatible format that can be read by the contracting parties, lawyers, judges, and jury. At 6, the contract is generated based on the user input to the user interface. The contract can be in the form of bytecodes for machine interpretation or can be the markup language for human consumption. If there are other contracts that are incorporated by reference, the other contracts are formed in a nested hierarchy similar to program language procedures/subroutines and then embedded inside the contract. At 8, the smart contract is assigned a unique block chain number and inserted into block chain. At 10, the smart contract is sent to one or more recipients, which open the payload and execute the terms of the contract and if specified contractual conditions are met, the smart contract can authorize payment).

Regarding claim 7, Tran teaches: The method of claim 6 further including 
	the step of creating unique hash codes as a means of memorializing contract terms of the off chain contract ([0158] It should be noted that, throughout the entirety of 

Regarding claim 8, Tran teaches: The method of claim 6 further including 
	the step of using tokens of a tangible and static electronic form ([0304] In one embodiment a product may be any tangible or intangible thing that may be exchanged for value, excluding the first transaction 204; in other words, the value for which the product is exchanged is unrelated to the value of the product or service exchanged to produce the first transaction).
	In regards to claim 14, system claim 14 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Tran teaches: The method of claim 6 further including
	the step of using static hash codes in place of tokens ([0187] In an exemplary blockchain system, Bitcoin, the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) key pair. In at least one known blockchain system, the blockchain address is therefore algorithmically converted from a public key. However, it should be appreciated that the blockchain address may be the public key itself, or any other identifier derived at least partially from the public key. The blockchain address and public key may thus comprise different values or strings of characters that are uniquely associated with each other such that the private key remains unambiguously linked to the blockchain address).	
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, a static hash code could reasonably be represented by a key or token.

Regarding claim 13, Tran teaches: The system of claim 10 wherein 
	the crypto tokens are based upon a single fiat currency in both purchase and redemption by one or more of the parties ([0824] Each RCA has its own smart contract on the Ethereum blockchain, with a unique identifying address. The contract may hold other information, such as: member's Ethereum account address, the amount each member contributes to the pool of funds which can be units of Ether, but can be tokens and coins, the round period in days, the start time, and a system fee, for example).

Regarding claim 15, Tran teaches: The system of claim 10 wherein 
	the contract terms are memorialized by tokens (i.e. representation of assets) of a tangible and static form and the tokens reside upon a block-chain ([0123] A smart contract is a computerized transaction protocol that executes the terms of a contract. A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract. [0717] Other uses of the system include: Software licenses, so that when a piece of software starts on a host machine, the software requests the CMS for a valid contract; Television licenses, …Road tolls payment tokens; any task that requires positive verification such as commands issued between mission-critical systems; or distributed device architectures (e.g. JINI) that require inter-device validation and authorization).
	Examiner considers that one of ordinary skill in the art, from reading the reference that the ‘object of the agreement’ (i.e. contract terms) can be represented by a token (a representation) of any tangible item in static form and is written into the terms stored on the blockchain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685